JUDGE WHITE
delivered the following response to petition FOR RE-HEADING:
It is insisted on petition for rehearing that the opinion herein is in conflict with the opinion of this court in Tate v. Hawkins, 81 Ky., 577, and Kendall v. Clarke, 90 Ky., 178, [13 S. W., 583]. We do not so deem it.
In the Tate v. Hawkins case, the facts show that Hawkins sold by deed to land in 1861, and the vendor’s lien then had some 11 years to run. The action was brought in 1881, more than 15 years afterwards. The payments made on the note by Hawkins in 1873 and 1878 could only operate to elongate the statute of limitations as to the note, and bind Hawkins. When these payments were made by Hawkins, he had long since ceased to have power to bind the land for any thing. The land was sold by Hawkins to Basket in 1861, and was subject to the vendor’s lien as it then existed, i. e. for 11 years, or the length of time to complete the bar, and no subsequent act of Hawkins after he parted with title could change this time as to the land, however long he might protract the time as to the debt itself.
As long as Hawkins owned the land, he might have extended the lien by extending the note, but when he ceased to own the land his power to further bind it cease'd. The purchaser took it with all its then burdens, but they could not be increased. Applying that rule to this case, it is manifest the opinion rendered herein is the law. The decedent, Williams, had by payments elongated the statute as to his debt and as to his land. When a p.art was sold to the son, W. Y. Williams, in 1888, the note and lien were by payments, on foot, and the time necessary to elapse to bar by limitation extended far beyond the filing of the petition by Clift. There is nothing in *570the record showing the date of the deed by J. W. Williams for the 5 acres, afterwards acquired by W. Y. Williams, and we are unable to say whether it would come within the same rule as the 87 acres or not, as to limitation. However, that could be subjected, if at all, only after the residue had failed to satisfy .appellant’s (Clift’s) mortgage.
Payments made by decedent, Williams, after the sale to his son, could not affect the parts sold to the son, but that has no application here.
It is also insisted that, as to the widow, Lucy B. Williams, and her right of dower, the mortgage of Clift is barred by limitation, and that no payments by her husband can operate to extend the mortgage as to her right of dower.
In this contention counsel must conclude that the wife, Lucy B. Williams, in signing the mortgage releasing and waiving her right of dower and homestead, became the surety of her husband. This has never been held to be the effect of such release and waiver. The wdfe could not become the surety of her husband, and, if she could, the bar as to a surety is seven years. While the right of dower existed at common law, in this State it is governed by statute. The right to a homestead is the creature of the statute. The statute providing for dower, sections 2132 and 2135, provides the widow shall have dower in lands owned by her husband, “unless the right to such dower or interest shall have been barred, forfeited or relinquished;” and (section 2135) that “the wife shall not be endowed of land sold, but not conveyed by her husband before marriage, nor of land sold in good faith, after marriage, to satisfy a lien or incumbrance created before *571marriage, or created by deed in which she joined, or to satisfy a lien for tlm purchase money” (italics ours).
It is clear that the wife, having signed and acknowledged the mortgage and released and waived her dower. and homestead right can not claim dower in such lands by reason of the statute above, as well as by reason of the fact that the mortgage itself is not barred by limitation. The widow’s claim can only come through her husband, and her right dates from his death, and in no case, where she signs the mortgage, can she be in a better position than a purchaser with constructive notice.
In the case of Cook v. Union Trust Co. (decided June 10, 1899) [51 S. W., 600], we held that á purchaser took the land with its burden at that date, and any payment on the debt made before the date of the purchase would operate to extend the statute of limitation as to the purchaser the same as to the original mortgagor.
Petition overruled.